[pay10q013115ex101image1.jpg]







November 14, 2013


Alok Bhanot


Dear Alok,


VeriFone, Inc. ("VeriFone") is pleased to offer you the exempt position of EVP,
Engineering & Chief Technology Officer, overseeing VeriFone's R&D and operations
functions and directly reporting to VeriFone's Chief Executive Officer. VeriFone
may withdraw the offer set forth in this letter at any time prior to your
acceptance for any reason. All figures herein are in USD.
Your employment will commence as of December 2, 2013 (the "Start Date").
You will be based in VeriFone’s San Jose, California office, with a starting
annual salary of $400,000.00. You will also be eligible for an annual fiscal
year target bonus of $500,000.00 based on the achievement of certain
company-wide corporate financial performance objectives and your business unit
and/or functional area corporate objectives, as set by the VeriFone Board of
Directors, the VeriFone CEO and your manager, all per the terms of the VeriFone
VIPOR bonus policy, provided that, you first annual fiscal year bonus shall be
paid at the full target rate, without respect to the corporate performance
objectives. The bonus target is prorated for any partial fiscal year that you
are employed with us (e.g. for fiscal 2014) and you will not be eligible for any
bonus payment if you are not employed by VeriFone at the end of the relevant
measurement period for such bonus payment.


In addition, you shall receive on your Start Date (i) an initial new hire equity
award with a value of $3,000,000 equally split between restricted stock units
and stock option awards (the "New Hire Award").  50% of the New Hire Award shall
cliff vest upon your start date and the other 50% shall cliff vest on the first
anniversary of your start date, provided that you continue to be employed by
VeriFone on the applicable vesting dates; and (ii) an additional equity award
with a value of $1,500,000 equally split between restricted stock units and
stock option awards (the "Additional Award"). 25% of the Additional Award shall
cliff vest on the second anniversary of your start date and 6.25% of the
Additional Award shall vest each quarter thereafter, provided that you continue
to be employed by VeriFone on the applicable vesting dates. Each of the awards
will be subject to the terms and conditions of the applicable VeriFone stock
plan and VeriFone equity award grant agreement under which the award is granted.
You shall also be eligible for future equity awards as determined in the sole
discretion of the compensation committee of the VeriFone board of directors.


In addition to your salary, you and your qualified dependents will be eligible
to receive customary employee benefits that VeriFone provides to employees in
comparable positions as the position being offered to you. Most of these
benefits take effect on your first day of employment with VeriFone. These
comprehensive benefits include medical, dental, life, and disability plans. With
a few restrictions and eligibility requirements, additional benefits include:
•
Paid Company Holidays

•
Paid Flexible Time Off (FTO)

•
401(k) Retirement, Savings, and Investment Plan

•
Education Reimbursement Plan



VeriFone desires to attract and retain individuals who meet our high standards
of performance and conduct. However, VeriFone cannot guarantee that you will be
employed for any specific length of time. Except as provided herein, your
employment will be at will, and may be terminated at any time by either you or
VeriFone. We will work closely with you to ensure that you understand our
performance and productivity expectations. Please note that VeriFone may modify
the terms, conditions, duties, compensation and benefits associated with your
employment at any time in its sole discretion.


As a VeriFone employee, you will be expected to abide by VeriFone’s policies and
procedures which are posted on our internal company website. Acceptance of
employment with VeriFone will indicate your agreement to be bound by all terms
of VeriFone’s policies and procedures. In the event of any dispute or claim
relating to or arising out of this agreement, our employment relationship, or
the termination of our employment relationship (including, but not limited to,
any claims of wrongful termination or age, gender, disability, race, or other
discrimination or harassment), you and VeriFone agree that all such disputes and
claims shall be fully, finally, and exclusively resolved by binding arbitration
conducted by the American Arbitration Association ("AAA") in Santa Clara County,
California (unless we mutually agree to a different location). You and the
VeriFone each expressly waive their respective rights to have such disputes
tried by a court or jury. The arbitration will be conducted by a single
arbitrator appointed by the AAA in accordance with the AAA's then-current rules
for the resolution of employment disputes, which can be reviewed

VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex101image1.jpg]

at www.adr.org. With respect to any disputes that arise out of or relating to
the employment period through March 31, 2016, VeriFone will pay or reimburse any
reasonable expenses, including reasonable attorney’s fees, you incur as a result
of any such disputes so long as you prevail on at least one material issue in
the dispute.


In your work for VeriFone, you will be expected not to use or disclose any
confidential information, including, but not limited to, trade secrets of any
former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry, which is otherwise
legally in the public domain, or which is otherwise provided or developed by
VeriFone. You agree that you will not bring onto VeriFone’s premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality. You represent that you
have disclosed to VeriFone any contract you have signed that may restrict your
activities on behalf of VeriFone.


As a condition of employment, you must also comply with the enclosed Patent and
Confidential Information Agreement, which prohibits unauthorized use or
disclosure of VeriFone proprietary information. Please sign and return this
document along with the signed offer letter.


This offer is contingent upon successful completion of a background
investigation including criminal history and identity check and subject to your
submission of an I-9 form and satisfactory documentation regarding your
identification and right to work in the United States, no later than three
working days after your employment begins.


Please indicate your acknowledgement and acceptance of the offer set forth in
this letter by signing, dating, and returning a signed copy of this offer
letter, together with a signed copy of the enclosed Patent and Confidential
Information Agreement, to me no later than 5:00pm Pacific time on November 12,
2013 (if not so returned by that date, this offer will expire).



VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com



--------------------------------------------------------------------------------

[pay10q013115ex101image1.jpg]





Alok, we look forward to having you as a member of the VeriFone team and to
developing a mutually beneficial working relationship.


Sincerely,






Paul Galant
Chief Executive Officer
VeriFone, Inc.


Acknowledged and Accepted by:


/s/ Alok Bhanot
 
11/18/2013
Alok Bhanot
 
   Date




VeriFone, Inc. | 2099 Gateway Place, Suite 600 | San Jose, CA 95110 | USA
(t) 408-232-7800 | (f) 408-232-7811 | www.verifone.com

